UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 28, 2016 FSB BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-37831 81-2509654 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 45 South Main Street, Fairport, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (585) 223-9080 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 28, 2016, FSB Bancorp, Inc. (the “Company”) issued a press release reporting its financial results at and for the three and six months ended June 30, 2016. A copy of the press release is attached as Exhibit 99.1 to this report and is being furnished to the Securities and Exchange Commission and shall not be deemed filed for any purpose. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired.None. (b) Pro forma financial information.None. (c) Shell company transactions: None. (d) Exhibits. Press release dated July 28, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FSB BANCORP, INC. DATE: July 28, 2016 By: /s/ Kevin D. Maroney Kevin D. Maroney Chief Operating Officer and Chief Financial Officer
